Citation Nr: 0419746	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  01-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for pleural fibrosis, 
residuals of histoplasmosis, currently assigned a 10 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.  The veteran who had active service from July 1953 to 
July 1957, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

In July 2003, the Board remanded the case to the RO for 
additional development, and the case has been returned to the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As noted above, in July 2003, the Board remanded this case 
back to the RO for additional development.  At that time, the 
Board requested that the RO review the veteran's claim under 
the revised criteria for rating respiratory disorders which 
were effective in October 1996 and prior to the veteran's 
December 2000 claim.  The Board noted that the veteran's 
residuals of histoplasmosis had been rated by analogy to the 
provisions of Diagnostic Code (DC) 6802 pursuant to which the 
severity of pneumoconiosis was evaluated.  The Board noted 
further that among the changes effectuated in October 1996 
was the deletion of DC 6802 and the creation of a new DC 6832 
for evaluating the severity of pneumoconiosis and the 
establishment of a general rating formula for evaluating 
interstitial lung disease, including pneumoconiosis.  
Further, under the amended criteria, histoplasmosis, a 
mycotic lung disease now has its own diagnostic criteria 
under DC 6834.  38 C.F.R. § 4.97 (2003).  The case was 
therefore, remanded to the RO for consideration of the 
veteran's claim under the revised rating criteria, and to 
provide the veteran with the current rating criteria.  

On remand, the RO determined that the veteran's residuals of 
histoplasmosis now included pleural fibrosis, and assigned a 
10 percent disability evaluation under the provisions of DC 
6845 (chronic pleural effusion or fibrosis) which is 
evaluated under the general rating formula for restrictive 
lung disease.  The Rating Schedule instructs that diseases 
such as pleural effusion or fibrosis may be rating under this 
general rating formula or rated under the primary disorder.  
However, the RO still does not appear to have considered the 
veteran's claim under the provisions of DC 6834 
(histoplasmosis of lung), nor has the veteran been provided 
with the rating criteria under this diagnostic code as 
requested by the Board's prior remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The RO should ensure that such 
action is accomplished on remand.

The Board notes further, that the veteran has maintained 
since the Board's July 2003 remand that the most recent VA 
examination in March 2001 is not representative of his 
current condition, and has essentially indicated that his 
service-connected disability has worsened since that time.  
Further, the Board notes that the March 2001 examiner did not 
address all of the pertinent rating criteria and particularly 
that under DC 6834.  More specifically, the examiner did not 
comment as to whether the veteran had symptoms, such as 
hemoptysis or a productive cough, as required under the 
General Rating Formula for Mycotic Lung Disease.  See 
38 C.F.R. § 4.97 (2003).  Moreover, although the veteran was 
afforded pulmonary function testing in March 2001, it appears 
that the findings were reported prior to bronchodilator 
treatment.  See 61 Fed. Reg. 46, 720, 46,723 (Sept. 5, 1996) 
(post-bronchodilator results to be used for rating purposes, 
as they are the standard basis of comparison of pulmonary 
function, and assure more consistent evaluations.)  Since the 
veteran's current 10 percent evaluation contemplates 
pulmonary function testing in rating his pleural fibrosis 
residual of histoplasmosis, a current examination should 
include pre- and post-bronchodilator results.  Based on the 
foregoing, the Board is of the opinion that the veteran 
should be afforded another VA examination and medical opinion 
for the purpose of determining the severity and 
manifestations of his residuals of histoplasmosis.

As a final matter, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), which became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  In this regard, the record contains a letter 
dated in May 2001, which discusses these VCAA provisions, 
including the RO's duty to assist the veteran in obtaining 
evidence as well as what the evidence must show to establish 
entitlement to service connection.  However, the letter did 
not notify the veteran as to what evidence is necessary for 
entitlement to an increased evaluation.  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that such specific notice is required to comply with the 
VCAA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Given the guidance from the Court, this procedural error must 
be addressed prior to final appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should ensure that the 
notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or evidence 
necessary to substantiate his claim 
for an increased evaluation for 
residuals of histoplasmosis, and the 
division of responsibilities between 
the VA and the veteran for obtaining 
evidence.  The RO must ensure that all 
VCAA notice obligations are satisfied 
in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A. (West 2002), and any applicable 
legal precedent. 

2.  The veteran should be afforded a 
VA examination to determine the 
severity and manifestations of his 
residuals of histoplasmosis to include 
pleural fibrosis.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  Pulmonary function testing 
which includes pre-bronchodilator or 
post-bronchodilator results should be 
obtained.  The examiner should comment 
on whether the veteran's service-
connected respiratory disability 
includes symptoms such as hemoptysis 
and/or productive cough and the degree 
of such symptoms, if present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's disability.  
The examiner should report all signs 
and symptoms necessary for rating the 
veteran's disorder under the General 
Rating Formula for Mycotic Lung 
Disease as well the General Rating 
Formula for Restrictive Lung Disease.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2003), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case which includes any pertinent legal 
criteria not previously provided to the veteran to include 
the provisions of DC 6834 and the general rating formula for 
mycotic lung disease, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



